Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to communication filed on 02/10/2021.  Claims 1-15 were previously rejected.  Claims 1, 2, 4-12 and 15 have been amended.  Claims 13 and 14 have been cancelled.  Claims 1-12 and 15 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thielen et al (US Pub 20150222709) and further in view of Eisink (US Pub 20070168551).

a first device including a transceiver to set up a network for communication and a processor to set up a network connection using the network (see Thielen fig.1 and ¶0023 portable device 112 comprises network capabilities to connect to a network); and
a second device to establish a connection with an application using the network set up by the transceiver (see Thielen fig.1 and ¶0023-0024 network connection using various different protocols).
Thielen is silent to explicitly teach wherein the connection of the second device with the application is established using a port mapping table mapping a port number of the application to a port number of the second device, and wherein the port mapping table is maintained by the processor of the first device.
Eisink teaches an address and port number abstraction when creating a connection between at least two devices (see Eisink Abstract).
Eisink teaches wherein the connection of the second device with the application is established using a port mapping table mapping a port number of the application to a port number of the second device (see Eisink fig.5 item 59 and ¶0075 connection from the application in the second device), and wherein the port mapping table is maintained by the processor of the first device (see Eisink figs.4-5 and ¶0073).
Therefore it would have been obvious at the time of filing, for one having ordinary skill in the art to which the subject matter pertains to modify Thielen with the port number abstraction taught by Eisink in order to setup connection between two devices 

2.  For claim 2, Thielen/Eisink teaches the image forming apparatus of claim 1, wherein the second device is to provide a service of the application to a client device (see Thielen figs.1, 3)

3. For claim 3, Thielen/Eisink teaches the image forming apparatus of claim 2, wherein the first device is physically separate from the second device (see Thielen fig.1 items 112 and 102).  

4.  For claim 4, Thielen/Eisink teaches the image forming apparatus of claim 2, wherein the second device is to install the application or execute the application installed in advance

5.  For claim 5, Thielen/Eisink teaches the image forming apparatus of claim 1, wherein the 



7.  For claim 7, Thielen/Eisink teaches the image forming apparatus of claim-5, further comprising a user interface 

8.  For claim 8, Thielen/Eisink teaches the image forming apparatus of claim 7, wherein the user interface is further to receive a user input for adding, editing, or deleting the port mapping table, and wherein the processor is to generate the port mapping table by mapping the port number of the new application to the port number of the second device, edit the port mapping table, or delete the port mapping table, based on the user input for adding, editing, or deleting the port mapping table, respectively (see Eisink ¶0056, ¶0076).

9.  For claim 9, Thielen/Eisink teaches the image forming apparatus of claim 5. wherein the processor is to: transmit the new application to the second device when the port number is not comprised in the installation information, and generate the port mapping table when the second device validly receives the new application (see Eisink ¶0076).

10. For claim 10, Thielen/Eisink teaches the image forming apparatus of claim 2, wherein, as information regarding a port number through which communication is invalid is received from the second device, the processor is to delete, from the port mapping table, the port number through which communication is invalid and which is mapped to the second device (see Eisink ¶0056, ¶0076).

11. For claim 10, Thielen/Eisink teaches the image forming apparatus of claim 2, wherein the processor is to allocate the port number of the second device as a fixed port number or a variable port number based on attributes of the application, thus enabling the 

12. With respect to independent claim 12, please see the rejection of claim 1.  
15. With respect to independent claim 15, please see the rejection of claim 1.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 and 15 have been considered but are moot in light of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED AHMED whose telephone number is (571)270-5659.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/
May 22, 2021Examiner, Art Unit 2456                                                                                                                                                                                                        
/RICHARD G KEEHN/Primary Examiner, Art Unit 2456